DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/053,835 filed August 3, 2018. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a transformer manufacturing method comprising: the second winding conductor encircles the first center axis and the first winding conductor encircles the second center axis, the second center axis being offset from the first center axis in a direction perpendicular to the first center axis, in combination with the other limitations of claim 1. Claims 2 & 12 are also allowed based on their dependency from claim 1.
Claim 3 is allowed because none of the prior art either alone or in combination discloses a transformer comprising: the second winding conductor encircles the first center axis and the first winding conductor encircles the second center axis, the second center axis being offset from the first center axis in a direction perpendicular to the first center axis, in combination with the other limitations of claim 3. Claims 4-8 & 13 are also allowed based on their dependency from claim 3.

Claim 10 is allowed because none of the prior art either alone or in combination discloses a transformer comprising: a secondary winding conductor that is provided in the insulating layer and is provided in a second quadrangle spiral shape having a second center axis extending in the direction parallel to the surface of the semiconductor substrate while being spaced from the primary winding conductor in plan view of the semiconductor substrate, magnetically coupled with the primary winding conductor and the second center axis being offset from the first center axis in a direction perpendicular to the first center axis, in combination with the other limitations of claim 10. Claims 11 & 15 are also allowed based on their dependency from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mann (Pre-Grant Publication 2019/0072374)
Lambkin (Pre-Grant Publication 2018/0130867)
Papavasiliou (US Patent 8,826,514)
Lee (US Patent 8,130,067)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818